Name: 2000/314/EC: Commission Decision of 28 April 2000 on the clearance of the accounts of Member States' expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 1999 financial year (notified under document number C(2000) 1077)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting; NA;  economic geography
 Date Published: 2000-04-29

 Avis juridique important|32000D03142000/314/EC: Commission Decision of 28 April 2000 on the clearance of the accounts of Member States' expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 1999 financial year (notified under document number C(2000) 1077) Official Journal L 104 , 29/04/2000 P. 0082 - 0086Commission Decisionof 28 April 2000on the clearance of the accounts of Member States' expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 1999 financial year(notified under document number C(2000) 1077)(2000/314/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(1), as last amended by Regulation (EC) No 1287/95(2), and in particular Article 5(2)(b) thereof,After consulting the Fund Committee,Whereas:(1) Under Article 5(2)(b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for clearance and a certificate regarding the veracity, completeness, and accuracy of the accounts transmitted clears the accounts of the paying agencies referred to in Article 4(1) of that Regulation.(2) With regard to Article 7(1) of Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be transmitted by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and laying down certain detailed rules of application for Council Regulation (EC) No 1259/1999(3), as last amended by Regulation (EC) No 2761/1999(4), account is taken for the 1999 financial year of expenditure incurred by the Member States between 16 October 1998 and 15 October 1999.(3) The time limits granted to the Member States for the submission to the Commission of the documents referred to in Article 5(1)(b) of Regulation (EEC) No 729/70 and in Article 4(1), (3) and (4) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of accounts of the EAGGF Guarantee Section(5), as last amended by Regulation (EC) No 2245/1999(6), have expired.(4) The Commission has checked the information submitted and communicated to the Member States before the 31 March 2000 the results of its verifications with the necessary amendments.(5) Under the first subparagraph of Article 7(1) of Regulation (EC) No 1663/95, the accounts clearance decision referred to in Article 5(2)(b) of Regulation (EEC) No 729/70 must determine, without prejudice to decisions taken subsequently in accordance with paragraph 2(c) of that Article, the amount of expenditure effected in each Member State during the financial year in question recognised as being chargeable to the EAGGF Guarantee Section, on the basis of the accounts referred to in Article 5(1)(b) of the abovementioned Regulation and the reductions and suspensions of advances for the financial year concerned, including the reductions referred to in the second subparagraph of Article 4(3) of Regulation (EC) No 296/96. Under Article 102 of the Financial Regulation of 21 December 1977(7), as last amended by Regulation (EC, ECSC, Euratom) No 2673/1999(8), the outcome of the clearance decision, that is to say, any discrepancy which may occur between the total expenditure booked to the accounts for a financial year pursuant to Articles 100 and 101 and the total expenditure taken into consideration by the Commission in this Decision, is to be booked, under a single article, as additional expenditure or a reduction in expenditure.(6) For all paying agencies, the annual accounts and the accompanying documents permit the Commission to take a decision on the completeness, accuracy and veracity of the accounts submitted; Annex I lists the amounts cleared for each paying agency.(7) Article 4(2) of Regulation (EC) No 296/96, in liaison with Article 13 of Council Decision 94/729/EC of 31 October 1994 on budgetary discipline(9), lays down that advances against booking are to be reduced for expenditure effected by the Member States after the limits or deadlines laid down; however, pursuant to Article 4(3) of Regulation (EC) No 296/96, any overrun of deadlines during September and October are to be taken into account in the accounts clearance decision except where noted before the last decision of the financial year relating to advances; part of the expenditure claimed by certain Member States during the above-mentioned period and for the measures for which the Commission did not accept any extenuating circumstances was effected after the limits or deadlines laid down; this Decision should therefore lay down the relevant reductions; a decision will be taken at a later date, in accordance with Article 5(2)(c) of Regulation (EEC) No 729/70, definitively fixing the expenditure for which Community financing will not be granted regarding those reductions and any other expenditure which may be found to have been effected after the limits or deadlines laid down.(8) The Commission, in accordance with Article 13 of Decision No 94/729/EC and Article 4(2) of Regulation (EC) No 296/96, reduced or suspended a number of monthly advances on entry into the accounts of expenditure for the 1999 financial year and proceeds in this Decision to the reductions laid down in Article 4(3) of the above regulation; in the light of the above, to avoid any premature or even only temporary reimbursement of the amounts in question, they should not be recognised in this Decision, without prejudice to further examination according to Article 5(2)(c) of Regulation (EEC) No 729/70.(9) The second subparagraph of Article 7(1) of Regulation (EC) No 1663/95, lays down that the amounts that, in accordance with the accounts clearance decision referred to in the first subparagraph, are recoverable from, or payable to each Member State shall be determined by deducting advances paid during the financial year in question, i.e. 1999, from expenditure recognised for that year in accordance with the first subparagraph. Such amounts are to be deducted from, or added to, advances against expenditure from the second month following that in which the accounts clearance decision is taken; annex II lists the amounts cleared for each Member State.(10) In accordance with the final subparagraph of Article 5(2)(b) of Regulation (EEC) No 729/70 and Article 7(1) of Regulation (EC) No 1663/95, this Decision, adopted on the basis of accounting information, does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules,HAS ADOPTED THIS DECISION:Article 1The accounts of the paying agencies of the Member States concerning expenditure financed by the EAGGF Guarantee Section in respect of the 1999 financial year are hereby cleared as shown in Annex I.Article 2The amounts which are recoverable from or payable to, each Member State in accordance with the present clearance of accounts are determined in Annex II of the present Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 28 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 94, 28.4.1970, p. 13.(2) OJ L 125, 8.6.1995, p. 1.(3) OJ L 39, 17.2.1996, p. 5.(4) OJ L 331, 23.12.1999, p. 57.(5) OJ L 158, 8.7.1995, p. 6.(6) OJ L 273, 23.10.1999, p. 5.(7) OJ L 356, 31.12.1977, p. 1.(8) OJ L 326, 18.12.1999, p. 1.(9) OJ L 293, 12.11.1994, p. 14.ANNEX ICLEARANCE OF THE PAYING AGENCIES ACCOUNTS - FINANCIAL YEAR 1999List of Paying Agencies for which the accounts are cleared>TABLE>ANNEX IICLEARANCE OF THE PAYING AGENCIES' ACCOUNTS - FINANCIAL YEAR 1999Amount to be recovered from or paid to the Member State>TABLE>